  Case 2:95-cr-80071-BAF ECF No. 217, PageID.659 Filed 06/11/21 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                    Plaintiff,

-vs-                                           Case # 95-80071

                                               HON. BERNARD FRIEDMAN
DANI HOURANI,

               Defendant.
____________________________/
                    MOTION FOR EARLY TERMINATION
                       OF SUPERVISED RELEASE

        Now comes Dani Hourani, by and through his attorney Steven Fishman, and
in support of his Motion for Early Termination of Supervised Release states as

follows:

        1. Mr. Hourani was placed on supervised release by this Court on
September 21, 2020. His supervised release is scheduled to end on September 21,

2023.
        2. Since being released from custody, Mr. Hourani has been employed at

Team Wellness Center in Dearborn as the director of community reintegration. He
has kept the Court fully informed of the nature of his employment, including

arranging for a virtual tour of the facility in the fall. Other judges in the Eastern

District, including Judge Berg and Judge Tarnow, have already taken the virtual

tour.
        3. The nature of Mr. Hourani’s work requires him to be in contact with
  Case 2:95-cr-80071-BAF ECF No. 217, PageID.660 Filed 06/11/21 Page 2 of 4



convicted felons who have completed their sentences and are in the process of

being reintegrated into society.

      4. On information and belief, such contact with convicted felons may

conflict with the rules of the Probation Department regarding supervised release.
      5. In addition to his work, Mr. Hourani has also done volunteer work with

ACCESS, a charitable organization in the area. On information and belief, the

Court has been provided with photos of Mr. Hourani working with ACCESS.

      6. Since Mr. Hourani has been a model citizen since his release, and since
his work with recently released felons in reintegrating them into society clearly
benefits the community, the interests of justice would be served by terminating his
supervised release at this time to avoid any conflict with the rules of the Probation

Department regarding supervised release.
      7. Based on a telephone conversation, Mr. Hourani’s supervised release

officer, David Smith, enthusiastically supports this motion.
      WHEREFORE, Defendant Hourani requests that this Court grant his
Motion for Early Termination of Supervised Release.

                                               Respectfully submitted,


                                               s/ Steven Fishman
                                               Steven Fishman (P23049)
                                               Attorney for Defendant Hourani
                                               615 Griswold, Suite #1120
                                               Detroit, MI 48226
                                               (313) 920-2001
                                               e-mail: sfish66@yahoo.com

Dated: June 11, 2021

                                         -2-
  Case 2:95-cr-80071-BAF ECF No. 217, PageID.661 Filed 06/11/21 Page 3 of 4



                   BRIEF IN SUPPORT OF MOTION FOR
              EARLY TERMINATION OF SUPERVISED RELEASE
         The relief requested in this motion lies within the sound discretion of the

Court.
                                                 Respectfully submitted,

                                                 s/ Steven Fishman
                                                 Steven Fishman (P23049)
                                                 Attorney for Defendant Hourani
                                                 615 Griswold, Suite #1120
                                                 Detroit, MI 48226
                                                 (313) 920-2001
                                                 e-mail: sfish66@yahoo.com
Dated: June 11, 2021




                                           -3-
  Case 2:95-cr-80071-BAF ECF No. 217, PageID.662 Filed 06/11/21 Page 4 of 4



                         CERTIFICATE OF SERVICE
      This is to certify that on June 11, 2021, I served a copy of the attached

motion upon the United States Attorney’s Office, by filing same electronically.
                                                    s/ Steven Fishman
                                                    Steven Fishman




                                         -4-
